IN THE COURT OF APPEALS OF IOWA

                                   No. 13-1055
                              Filed October 1, 2014

STATE OF IOWA,
     Plaintiff-Appellee,

vs.

HAROLD MARCELLE BILLINGTON,
     Defendant-Appellant.
________________________________________________________________

       Appeal from the Iowa District Court for Polk County, Carol L. Coppola

(motion) and Gregory D. Brandt (plea and sentencing), District Associate Judges.



       Appeal from guilty plea to domestic abuse assault causing injury, claiming

ineffective assistance. AFFIRMED.



       Mark C. Smith, State Appellate Defender, and Rachel C. Regenold,

Assistant Appellate Defender, for appellant.

       Thomas J. Miller, Attorney General, Martha E. Trout, Assistant Attorney

General, John P. Sarcone, County Attorney, and Mike Salvner, Assistant County

Attorney, for appellee.



       Considered by Vaitheswaran, P.J., and Doyle and McDonald, JJ.
                                          2



MCDONALD, J.

       Harold Billington appeals from his conviction of domestic abuse assault

enhanced, second offense.        He claims his guilty plea was not knowing or

voluntary because his attorney rendered constitutionally ineffective assistance of

counsel by not advising Billington that foregoing trial waived any challenge to the

court’s ruling on Billington’s request for the victim’s mental health records.

       We note that a party “may, but is not required to, raise an ineffective

assistance claim on direct appeal . . . if the party has reasonable grounds to

believe that the record is adequate to address the claim on direct appeal.” Iowa

Code § 814.7(2) (2013).        Billington’s counsel concedes the record is not

adequate to address his claim on direct appeal and requests the claim be

preserved for postconviction relief proceedings. Filing a direct appeal solely to

preserve a claim for ineffective assistance of counsel is unnecessary to protect

the defendant’s right to seek relief. See Iowa Code § 814.7 (“The claim need not

be raised on direct appeal from the criminal proceedings in order to preserve the

claim for postconviction relief purposes.”).      Filing a direct appeal solely to

preserve such a claim merely wastes the parties’ resources.           We agree the

record is inadequate to address Billington’s claim; consequently, we preserve the

claim for possible postconviction relief proceedings. See State v. Johnson, 784
N.W.2d 192, 198 (Iowa 2010) (determining a court “must preserve” an ineffective

assistance claim if the record is inadequate to address it on direct appeal).

       AFFIRMED.